SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1359
CA 12-00490
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


KATHLEEN KOHLBRENNER, PLAINTIFF-APPELLANT,

                     V                                              ORDER

CENTRAL NEW YORK REGIONAL TRANSPORTATION
AUTHORITY, CNY CENTRO, INC., AND CENTRO OF
ONEIDA, INC., DEFENDANTS-RESPONDENTS.


THE GOLDEN LAW FIRM, UTICA (LAWRENCE W. GOLDEN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

MACKENZIE HUGHES LLP, SYRACUSE (MARK R. SCHLEGEL OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Norman
I. Siegel, A.J.), entered December 21, 2011. The order granted the
motion of defendants for summary judgment and dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court